The Court,
Wootten,J.,
(Gilpin,C.J., absent) charged the jury that the Court could not instruct them, as requested by the counsel for the plaintiff, that the agreement of the garnishees in the case to prepay the wages to Johnson as proved, and their prepayment of them pursuant to that agreement, was either a fraud upon the rights of the plaintiff in the suit and in the writ of attachment in question, or as against the object or policy of the statute under which it was issued, or was unlawful and void for either of those reasons, particularly as it appeared from the evidence and had not been denied, that the agreement was entered into a week before the attachment was laid in their hands, and the pre-payments of Johnson’s weekly wages pursuant to the terms of it had since been regularly made by them.